 Case: 4:18-cv-01935-JAR Doc. #: 13 Filed: 05/26/20 Page: 1 of 1 PageID #: 348



                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION

       DARWIN HUGGANS,                          )
                                                )
                   Petitioner,                  )
                                                )
             vs.                                )           Case No. 4:18-cv-01935-JAR
                                                )
       T.G. WERLICH,                            )
                                                )
                   Respondent.                  )

                                 MEMORANDUM AND ORDER
       This matter is before the Court on Petitioner Darwin Huggans’s filing styled “Supplemental

Motion Adding an Additional Claim in These Habeas Corpus Proceedings.” (Doc. 12.) Upon

initial review, the Court concluded that Petitioner’s petition for habeas corpus relief under 28

U.S.C. § 2254 was untimely and ordered him to show cause why the petitioner should not be

dismissed. (Doc. 8.)

       Petitioner filed his response to the Court’s show-cause order on October 1, 2019. (Doc.

11.) On November 15, 2019, he filed this “Supplemental Motion.” (Doc. 12.) The Court will

construe Petitioner’s “Supplemental Motion” as a motion for leave to supplement his Response,

grant the motion, and direct Respondent to reply.

       Accordingly,

       IT IS HEREBY ORDERED that Petitioner’s construed Motion to Supplement Response

to the Court’s Order to Show Cause (Doc. 12), is GRANTED.

       IT IS FURTHER ORDERED that Respondent SHALL, no later than forty-five (45)

days from the date of this Order, file his reply to Petitioner’s response, as supplemented.

       Dated this 26th day of May, 2020.
                                                ________________________________
                                                JOHN A. ROSS
                                                UNITED STATES DISTRICT JUDGE
